DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 12/4/20 and the RCE filed on 12/15/20.
3.    Claims 1 – 6, 8 – 17 and 19 – 23 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 12, 13 and 23is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUNET DE COURSSOU (US 20090131158) in view of Guinn (US 20110143834).
7.	Regarding claims 1, 12 and 23, Brunet de Courssou discloses a computer-implemented method of determining rewards due to a player playing a regulated gaming machine (determining rewards due to a player playing a regulated gaming machine [i.e. determining rewards due to a player playing a regulated gaming machine], para-0006), comprising:
accepting funds from a player (accepting funds from a player of the regulated gaming machine (i.e. accepting funds from a player), pars .0006):
providing, in the regulated gaming machine (i.e. the regulated gaming machine described in paragraph 6), a game comprising a player-controlled virtual avatar (i.e. part 2022) comprising a plurality of in-game assets (i.e. part 2024) with which the player- controlled virtual avatar is configured to interact responsive to received player interactions (paragraphs 6, 103 and 104 and FIG. 20), each of virtual avatar (providing, in the regulated gaming machine, an arcade-type or console-type game, modified such that player interaction with selected ones of a plurality of assets within the game give use to. wagering opportunities (i.e. providing, in the regulated gaming machine, a gams comprising a plurality of in-game assets, each of the plurality of game assets being configured to give rise to a wagering opportunity when interacted with by the player], para 6, 103 and 104), 
the game being-further configured to have an overall minimum return to player (RTP) and an overall maximum RTP (pre-configured on a regulated gaming machine or may be configured to use an operator configurable average Return-to-Player (RTP) percentage range. Players may be scored on how they perform various tasks within the game, with the game using those player scores to determine where its actual average RTP percentage will fall within its preset, average RTF percentage range 1902 (e.g., from 92% to 98%) (i.e. the game is being further configured to have an overall minimum return to player (RTP) and an overall maximum RTP, in a game with a preset average RTP percentage range of 92-96%. player exhibiting no or minimal skill may cause the game to payout at the game’s minimum  92% average RTP percentage (i.e. an overall minimum return to player (RTP), while a player exhibiting superior skill may cause the game to payout at the game's maximum payout percentage of 98% (i.e. an overall maximum RTP), para 0095);
receiving player interactions, via a user interface of the regulated gaming machine, to control interactions of the virtual avatar with at least some of the plurality of in-game assets  (paragraph 0008, 0010, 0031, 0092, 103 and 104) 
and, for each of-the wagering opportunities with which a player interaction has been received (para 0060, 0076 and 0077): 
determining whether the received player interaction resulted in a successful interaction or an unsuccessful, interaction (para 0006, 0075, 0092 and 0094)
generating, a wagering event when the received player interaction resulted in a successful interaction (para 0006, 0011 and 0094))
 and determining, using the accepted funds, whether and how much to reward the player (para 0010, 0100 and FIG. 19); and
the game being configured such that successful interactions with the in-game assets cause the game to have a return to player closer to the overall maximum RTP (para 0092 and 0835).
tracking instances when the received player interaction resulted in an unsuccessful interaction (i.e. when the player exhibiting no skill); such that unsuccessful interactions with the in-game assets (i.e. in-game assets of the regulated skill-based game) cause the game to a have a return to player closer to the overall minimum RTF (i.e. minimum 92% average RTP percentage) (abstract and paragraph 95); 
and in response to the tracked instances reach a predetermined threshold (a threshold that will increase the average RTP percentage), the regulated gaming machine taking an game action (i.e. an game action of the regulated skill-based 
BRUNET DE COURSSOU fails to explicitly teach the following limitations:
the regulated gaming machine taking an in-game action that is separate from the received player interactions and that confers an advantage within the game
Guinn teaches the regulated gaming machine (i.e. the wagering game server 250) taking an in-game action (i.e. provide the player one or more bonus customization options for the first dragon avatar) that is separate from the received player interactions (i.e. the interaction of first player continuously plays the base wagering game and places max bets in each round) and that confers an advantage within the game (i.e. an advantage wherein the bonus customization options can help the dragon avatar in the challenge) (paragraph 76; For example, if the first player continuously plays the base wagering game and places max bets in each round, the wagering game server 250 can provide the player one or more bonus customization options for the first dragon avatar that can help the dragon avatar in the challenge).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified BRUNET DE COURSSOU in view of Guinn to include the aforementioned method in order to encourage the players to continue playing the base wagering game during the 
8.	Regarding claims 2 and 13, Brunet de Courssou also discloses increasing the overall minimum RTP and/or the current RTP of the game by an amount that results in a return to player that is less than would have been earned had most of the received player interactions been determined to have been successful interactions. (Abstract and paragraph 95; I.e. increase the current RTP of 92% to a range between 93% - 97%, which is less than the successful interaction percentage of 98%).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3 – 6, 8 – 11, 14 – 17 and 19 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUNET DE COURSSOU (US 20090131158) in view of Guinn (US 20110143834) and further in view of Kelly (US 20140142409).
11.	Regarding claims 3 and 14, the combination of BRUNET DE COURSSOU and Guinn teach the invention substantially as disclosed, but fail to explicitly disclose the following limitation:

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.
12.	Regarding claims 4 and 15, Kelly also teaches the counter is rendered on a display of the regulated gaming machine (para 0056 and 60).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.
13.	Regarding claims 5 and 16, Kelly also teaches the counter is not rendered on a display of the regulated gaming machine taking the in-game action comprises giving the player money (para 60 and 79).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.
15.	Regarding claims 8 and 19, Kelly also teaches tracking instances comprises tracking unsuccessful interaction instances across multiple instances of the game played by the player (para 0079 and 0084).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.
16.	Regarding claims 9 and 20, Kelly also teaches taking the in-game action comprises awarding a selectable prize (para 0013 and 0079).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.
18.	Regarding claims 11 and 22, Kelly also teaches taking an out-of-game action when the tracked instances reach a predetermined threshold (para 0008, 0010, 0011, and 0079).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the present application to have modified the combination of BRUNET DE COURSSOU and Guinn in view of Kelly to include the aforementioned method in order to achieve the predictable result of improving the accuracy of a gaming data tracking system.

Response to Arguments
19.	Regarding claims 1 – 6, 8 – 17 and 19 – 23, the applicant argues that the combination of BRUNET DE COURSSOU and Aoki fail to teach all the newly amended limitations of the claims.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715